FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ALMAZ ARAYA GEBRU,                               No. 07-73123

               Petitioner,                        Agency No. A097-863-616

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Almaz Araya Gebru, a native and citizen of Ethiopia, petitions for review of

a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

       Substantial evidence supports the BIA’s conclusion that the threats and

harassment Gebru faced from the police did not rise to the level of persecution, see

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000), and that the harm Gebru suffered

was related to the enforcement of the guarantee she posted on her brother’s behalf

and not on account of a protected ground, see Dinu v. Ashcroft, 372 F.3d 1041,

1044-45 (9th Cir. 2004). Substantial evidence also supports the agency’s finding

that Gebru did not establish a well-founded fear of future persecution because her

suspicion that the police arrested her husband due to their interest in her is too

speculative to provide an objective basis for her fear. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003).

       Because Gebru failed to meet the lower burden of proof for asylum, she has

also failed to establish her eligibility for withholding of removal. See Zehatye, 453
F.3d at 1190.




JLA/Research                               2                                     07-73123
        Substantial evidence supports the BIA’s denial of CAT relief because Gebru

failed to establish that it is more likely than not that she will be tortured if returned

to Ethiopia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




JLA/Research                                3                                      07-73123